In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00162-CV

____________________


GE COMMERCIAL DISTRIBUTION FINANCE CORPORATION 

AND UNIVERSAL TRAILER CORPORATION, Appellants


V.


MOMENTUM TRANSPORTATION SERVICES, L.L.C., 

d/b/a TURN KEY TRAILERS & REPAIR, Appellee




On Appeal from the 9th District Court
Montgomery County, Texas

Trial Cause No. 06-03-02273 CV




MEMORANDUM OPINION
 Universal Trailer Corporation filed an unopposed motion to sever and dismiss its
appeal.  The motion is voluntarily made by the appellant prior to any decision of this Court. 
Tex. R. App. P. 42.1(a)(1).  We may dismiss an appeal unless disposition would prevent a
party from seeking relief to which it would otherwise be entitled.  Id.  Universal Trailer
Corporation is one of two appellants in this accelerated appeal.  A severable portion of the
appeal may be dismissed if the dismissal will not prejudice the remaining parties.  Tex. R.
App. P. 42.1(b).  No party filed an objection to the motion. 
	The motion to sever and dismiss is granted.  We sever Universal Trailer Corporation's
accelerated appeal of the trial court's order vacating the arbitration award from the remainder
of the appeal and the appeal of Universal Trailer Corporation is dismissed.  GE Commercial
Distribution Finance Corporation also filed notice of appeal.  GE Commercial Distribution
Finance Corporation's appeal in No. 09-09-00162-CV remains before us and will proceed
in due course.  We direct the Clerk of the Court to re-style the appeal as GE Commercial
Distribution Finance Corporation v. Momentum Transportation Services, L.L.C. 
	SEVERED; APPEAL DISMISSED.


								____________________________
									HOLLIS HORTON
										Justice								
Opinion Delivered June 25, 2009
Before Gaultney, Kreger, and Horton, JJ.